        
[philipmorrisheader.jpg]



Exhibit 10.2




PERSONAL AND CONFIDENTIAL


HAND DELIVERY




To: Miroslaw Zielinski                            Lausanne, April 1, 2012






Dear Miroslaw,


Further to your annual performance assessment and discussion with your
supervisor, we are pleased to confirm that effective April 1, 2012, your gross
base salary is being increased by 2.78%


from     CHF 900'003.-- p.a.*        CHF 69'231.-- p.m.*
to      CHF 925'002.-- p.a.*        CHF 71'154.-- p.m.*


Your new Position in Range as a result of this salary increase will be 20%.


It is agreed and understood that this letter will for all purposes be regarded
as a continuation of your employment with Philip Morris International Management
SA.


All other conditions relating to your employment Philip Morris International
Management SA remain as stated in your employment contract and, if applicable,
in any subsequent amendments.


We would like to take this opportunity to wish you continued success and
satisfaction.




Yours sincerely,




PHILIP MORRIS INTERNATIONAL MANAGEMENT SA


/s/ NICOLA ARTINGSTALL RAVUSSIN


Nicola Artingstall Ravussin
Director Human Resources
Business Partner Switzerland



 

*p.a. = annual
*p.m. = monthly









Philip Morris International Management SA


AVENUE DE RHODANIE 50   * 1007 LAUSANNE * SWITZERLAND * TELEPHONE : +41 58 242
00 00   TELEFAX : +41 58 242 01 01


www.philipmorrisinternational.com





--------------------------------------------------------------------------------

        
[philipmorrisheader.jpg]







PRIVATE & CONFIDENTIAL
Mr Miroslaw Zielinski
c/o PMI GLOBAL SERVICES INC.


Lausanne, May 10, 2010








CONTRACT OF EMPLOYMENT
AMENDMENT


Dear Miroslaw,


We would like to confirm that your revised effective date of entry will be May
1, 2010, physically May 3, 2010 instead of April 1, 2010, as stated in your
contract dated February 22, 2010.


All other terms and conditions of your contract remain unchanged.


Please be so kind as to sign the lower portion of this document and to return a
copy to us to acknowledge your agreement with the present amendment.


We look forward to your joining Philip Morris International Management SA in
Lausanne.




 
Yours Sincerely,
 
PHILIP MORRIS INTERNATIONAL MANAGEMENT SA

    
        
/s/ CAN KULLUKCU
/s/ PETER PAUL ADRIAANSEN
 
 
Can Kullukcu
Director Human Resources Business
Partner PMI Operation Center,
Brand Building & Sales
Peter Paul Adriaansen
Director Human Resources Decision Support &
Buisness Partner Switzerland
 
 





Read and approved:
/s/ MIROSLAW ZIELINSKI
Date:
MAY 10, 2010
 
(Miroslaw Zielinski)
 
 








Philip Morris International Management SA


AVENUE DE RHODANIE 50   * 1007 LAUSANNE * SWITZERLAND * TELEPHONE : +41 58 242
00 00   TELEFAX : +41 58 242 01 01


www.philipmorrisinternational.com





--------------------------------------------------------------------------------

        
[philipmorrisheader.jpg]





PRIVATE & CONFIDENTIAL
Mr Miroslaw Zielinski
c/o PMI GLOBAL SERVICES INC.




Lausanne, February 22, 2010






Dear Miroslaw,
 
We are pleased to confirm your employment by Philip Morris International
Management SA (hereafter referred to as the "Company") as President EEMA Region
& PMI Duty Free, reporting to Mr Andre Calantzopoulos, Chief Operating Officer,
and based in Lausanne, Switzerland.


The terms and conditions of your employment will be as follows:
Effective Date


This contract will be effective as of April 1, 2010 (the “Effective Date”).


For the purpose of benefits which are linked to seniority in the Company, but
with the exception of Pension Fund affiliation, your initial entry date into
Philip Morris International Inc . or its subsidiaries will be taken into
account, i.e. September 1, 1991.
Annual base salary


Your gross annual base salary, to be paid in 13 instalments, will be Swiss
Francs (CHF) 900’003.--, corresponding to your band, which is C. The salary
includes your April 2010 merit increase.
Fidelity premium


For each completed year of service, the Company pays a cumulative bonus of CHF
150.-- on each anniversary of the Effective Date, up to a maximum of CHF
3'000.-- for 20 years of service.
Pension Fund


In accordance with the Swiss Federal Pension Law (“LPP”), you will remain a
member of the “Caisse de pensions Philip Morris en Suisse” (the “Pension Fund”),
providing old age, disability, and survivor’s benefits. For further details,
please refer to the Pension Fund regulations.


According to the current Pension Fund regulations, you will pay a contribution
equivalent to 6% of your pensionable salary. This contribution will be deducted
each month from your salary.



Philip Morris International Management SA


AVENUE DE RHODANIE 50   * CASE POSTALE 1171 * 1001 LAUSANNE * SWITZERLAND *
TELEPHONE : +41 58 242 00 00 TELEFAX : +41 58 242 01 01





--------------------------------------------------------------------------------












Swiss social security schemes (AVS/AI/APG/AC)


Contributions to the various Swiss Federal insurance schemes will be deducted
from your compensation each month in accordance with the applicable Swiss laws.
Accident insurance


In accordance with Swiss Federal Insurance Law (LAA), you are automatically
covered for accident in the event of occupational or non-occupational accidents.
This cover is paid for by the Company.
Health insurance


If you wish, you may join the Company group health insurance contract. Employees
and their eligible dependents (spouse and dependent children up to age 18 or up
to age 25 if full-time students or apprentices) can enroll into this group
health insurance scheme. The Company bears a substantial portion of the
insurance premium cost. No Company contributions will be paid if you choose to
arrange an individual cover outside the group scheme.
Salary continuation in the event of sickness


In accordance with the regulations of the Company’s insurer, 100% of the annual
base salary is paid for up to 2 years from the first day you are unable to work.
This cover is paid for by the Company.
Life insurance


In accordance with the regulations of the Company’s insurer and in coordination
with the Pension Fund, you are provided with an insurance cover in case of death
and permanent disability paid for by the Company.
Office working hours
The weekly basic work schedule is 40 hours spread over 5 days, from Monday to
Friday based on a full time occupational rate. You understand and agree that
your annual base salary includes all compensation for time worked in excess of
the basic work schedule, and that there will be no extra compensation for such
work. For further details, please refer to the Human Resources Department.
Tax assistance


The Company will pay the fees of tax advisers approved by the Company on the
occasions you are required to complete a tax declaration in Switzerland.
Company Car


You will be entitled to a company car in accordance with Company policy.
Vacation days


Your vacation entitlement is 25 working days per calendar year. For the current
year your entitlement will be calculated pro rata temporis.





Philip Morris International Management SA


AVENUE DE RHODANIE 50   * CASE POSTALE 1171 * 1001 LAUSANNE * SWITZERLAND *
TELEPHONE : +41 58 242 00 00 TELEFAX : +41 58 242 01 01





--------------------------------------------------------------------------------












Relocation expenses


In accordance with Company policy, you will receive a relocation allowance
amounting to CHF 71’364.-- to help defray the miscellaneous non-reimbursable
costs associated with your relocation from New York, United States of America to
Lausanne, Switzerland. This amount is derived by taking 1/12th of your annual
base salary and grossing it up at a fixed standard rate to take account of tax
liability on this allowance. This relocation allowance will be paid to you with
your first salary and consequently be subject to social security and tax
deductions.


The Company will also pay for the travel costs associated with your relocation
from New York, United States of America to Lausanne, Switzerland, in accordance
with the Company’s Business Travel policy.


With prior approval of the Human Resources Department, the Company will pay a
remover selected by the Company to pack, transport, store if necessary, and
unpack your household goods from New York, United States of America to Lausanne,
Switzerland, in accordance with Company Policy. The Relocation Services
Department will coordinate this with you. Your move should take place within one
year from the Effective Date.
Temporary accommodation


In accordance with Company policy, temporary accommodation will be provided to
you for up to 60 days.
Taxability of benefits


Certain benefits described above are subject to income tax and social security
deductions. Please also take into account that the tax and social security
treatment of all benefits may change in the future according to Swiss law or
Company policy. Details may be obtained from the HR Department.
Privacy policy and data protection


The Company is part of a multinational group of companies, which is active in
developing the skills and careers of its employees. As part of the Company’s
career and skills development program, information about your employee status,
personnel profile and similar matters may be transmitted to the Company's
affiliates, whether in Switzerland or elsewhere. This information is treated
confidentially and in accordance with Philip Morris International’s Policy on
the Collection, Use and Protection of Personal Data. By signing this contract
you will express your consent to such transmittal. You retain the right at any
time to withdraw your consent related to the transmittal of any such data as
described above, provided that such withdrawal is addressed in writing to the
Human Resources Department. For the purposes of this contract an “affiliate” of
the Company means any company or other entity which controls or is controlled by
or under common control with the Company.
Confidential Information


Consistent with your obligations under Swiss law, you undertake not to disclose
any Confidential Information, whether during or after your employment by the
Company, and upon termination of your employment to return any Confidential
Information in tangible or electronic form in your possession. For these
purposes “Confidential Information” means any trade secrets and other
proprietary information pertaining to the Company or its affiliates, which has
not been made available to the general public by an authorized representative of
the Company or its affiliates, whether patentable or not, including for example
any idea, formula, technique, invention, process, program, business, marketing
and sales plans, financial, organizational and sales data, and similar
information in line with all Company Records & Information Management (RIM)
policies, procedures, and guidelines.





Philip Morris International Management SA


AVENUE DE RHODANIE 50   * CASE POSTALE 1171 * 1001 LAUSANNE * SWITZERLAND *
TELEPHONE : +41 58 242 00 00 TELEFAX : +41 58 242 01 01





--------------------------------------------------------------------------------












Company Property


Furthermore upon termination of your employment, you should return to the
Company and/or its affiliates all paper and electronic files and documents,
tapes, CD’s, and copies thereof and other items belonging to the Company and its
affiliates, irrespective of their source and origin, including Company corporate
cards, telephone cards, keys, access and identification cards, computers, and,
if requested, will certify that this has been done to the best of your belief
and that you also comply with all Company Records & Information Management (RIM)
policies, procedures, and guidelines before your departure.


The settlement of any outstanding expenses due to the Company, including, but
not limited to any outstanding balance on the account of the corporate card
issued in your name will be set-off with any payable sums.
Termination of employment
This contract shall be terminated in accordance with Swiss law.
Governing law, applicable policies and Jurisdiction


The validity, construction and performance of this Employment Agreement shall be
governed by the laws of Switzerland without regard to its conflict of law
provisions and shall be subject to the exclusive jurisdiction of the competent
courts of the Canton de Vaud, Switzerland. The Policies and Procedures of the
Company, Philip Morris International, as amended or newly issued from time to
time, shall also apply.
Miscellaneous


The foregoing represents the basis of your employment with the Company. Please
indicate your acceptance thereof by signing and returning one copy of this
contract to us.


Should you have any questions, feel free to contact Mr Frederic Patitucci, Vice
President Human Resources EEMA and Duty Free.




We look forward to your joining Philip Morris International Management SA in
Lausanne, and remain,




Yours sincerely,


PHILIP MORRIS INTERNATIONAL MANAGEMENT SA




/s/ ANDRE CALANTZOPOULOS
André Calantzopoulos
Chief Operating Officer


/s/ DANIELE REGORDA
Daniele Regorda
Senior Vice President Human Resources PMI
 
 



            
Read and approved:
/s/ MIROSLAW ZIELINSKI
Date:
April 1, 2010
 
(Miroslaw Zielinski)
 
 




Philip Morris International Management SA


AVENUE DE RHODANIE 50   * CASE POSTALE 1171 * 1001 LAUSANNE * SWITZERLAND *
TELEPHONE : +41 58 242 00 00 TELEFAX : +41 58 242 01 01



